DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
The following Notice of Allowability is in reply to the Response filed 11/22/2021 (“Nov. Resp.”). In the Nov. Resp., claims 1, 3, 4, and 6-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 11/24/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Drawings
The drawings filed 11/22/2021 are accepted.

Response to Arguments
All previously presented claim objection and rejections are withdrawn in light of the claim amendments and applicant’s arguments submitted in the Nov. Resp.


Allowable Subject Matter
Claims 1, 3, 4, and 6-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests all of the limitations as they are recited in at least independent claims 1, 11, and 18.
Claim 1 is directed to a “wireless communication device comprising: a processor configured to receive” and terminate signals, and proceed with wireless communications.
Claim 11 is directed to a “method of dynamically processing a random access response (RAR) signal to perform wireless communications” with steps similar to that of claim 1.
Claim 18 is directed to a “non-transitory computer-readable medium storing computer-executable instructions that when executed perform a method of dynamically processing a random access response (RAR) signal to perform wireless communications,” the method have steps virtually identical to the steps of claim 11.
Regarding claim 1, none of the prior art of record teaches or suggests receiving one or more RAR signals and successfully decoding the one or more multiple RAR signals, and then based on content in successfully decoded RAR signals, and terminating further reception of RAR signals based on the content, which “instructs the processor to terminate further reception of RAR signals before an end of a predetermined RAR window for transmitting additional RAR signals.”
Regarding claims 11 and 18, none of the prior art of record teaches or suggests receiving one or more RAR signals and successfully decoding a RAR signal and “determining if a content of the first RAR signal instructs a receiving device to terminate reception and decoding of additional RAR signals.” 
The prior art of record teaches stopping reception and decoding of RAR signals after a first RAR signal is successfully decoded. See U.S. Pat. Appl. Publ’n No. 2016/0021694, to Pan et al., ¶ 53, which describes the process as laid out in the 3GPP standard TS 36.321 v11.2.0, section 5.1.4. However, the termination of subsequent RAR signals is because a RAR signal was properly decoded, not because of content in the RAR signal that instructed the UE to terminate reception of RAR signals. 
Even so, the prior art also teaches sending a RAR signal with a new field, T, that is used to instruct the UE to check whether a condition is met for triggering termination of subsequent RAR signals. See U.S. Pat. Appl. Publ’n No. 2018/0070382, to Lee et al., ¶¶ 113-129, 137, 152. However, the new field, while instructive of entering a process to check on a condition for terminating subsequent RAR signals, is not itself an instruction to terminate subsequent RAR signals. Moreover, if field triggers a check of the condition, and the condition indicates termination of subsequent RAR signals, then the UE treats this as a RAR reception failure instead of success, and thus, would not lead to subsequent wireless communications, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2016/0021694, to Pan et al., ¶ 53, which describes the process as .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413